DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.

Claims 1, 3-6, 8-13, and 15-21 are amendedClaims 2, 7, and 14 are cancelled
Claims 1, 3-6, 8-13, and 15-21 are pending 
Examiner’s note:	Paragraph 0023 of the specification indicates the terminals incorporate an antenna dish that may be mounted at a location. Therefore, the term, “terminal” in the Office Action is interpreted to be a hardware device having structure.


Response to Arguments
1.) Applicant’s argument(s) filed on 11/30/2022 regarding 35 U.S.C. 103 rejection of claims 1 and 16 have been fully considered, but is not persuasive. 	In the remarks, applicant argues on pages 9 and 10 “As amended, however, each of the independent claims 1, 16 claims that the time schedule specifies a particular time for each domain of the pre load list at which the CPE is to provide a DNS preload query to the terminal for the respective domain. In other words, the time schedule of the preload list provides a schedule for the CPE to follow as to when the CPE is to submit a preload query for each domain included in the list. By contrast, the time-out values of Anderson simply define an end time at which a respective domain entry in the cache will no longer be available for preloading. Accordingly, the Anderson reference fails to disclose or suggest a preload list that includes a list of domains and a time schedule that provides a specific time for each listed domain at which the CPE is to submit a preload query to the terminal, as presently claimed.”

The examiner respectfully disagrees with the applicant. Andersen discloses in paragraph 0096, In a further embodiment of the present invention, each entry in the cache is associated with a time-out value, and the network gateway device 204a removes entries from the cache when the time-out value is reached or exceeded. The time-out value is derived from the time to live (TTL) value that is provided for each domain name-IP address binding in the answer section of a DNS response, as illustrated in FIG. 7D. The TTL value typically contains an integer that specifies the number of seconds that the responding authority guarantees the binding to remain. By removing the timed-out entries, the network gateway device 204a eliminates potentially invalid bindings and increases cache space for storing newer bindings. Additionally, in accordance with this embodiment, when a CPE device queries a domain name that is located in the DNS cache that is close to timing out, the network gateway device 204a satisfies the request with information stored in the cache, but also forwards the request to the IP network 206 for resolution in accordance with standard DNS resolution protocols. The network gateway device 204a then uses the resulting DNS response from the IP network 206 to replace the expiring entry in the DNS cache”
Therefore, Anderson indicates that a time-out/TTL value is used to establish a time for updating/replacing the domain names in the DNS cache. Consequently, in the broadest reasonable interpretation, the time-out/TTL values for the respective domain name IP addresses represent specific time schedules for when the cache is to be updated with new entries. 

  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made


1.) Claims 1, 8-13, 15, 16, and 18-21 are rejected under 35 USC 103 over IDS supplied reference, US 20030172183, Anderson in view of IDS supplied reference, US 20040073707, Dillon
 	In regards to claim 1, Anderson teaches a method comprising: receiving respective DNS records corresponding to the one or more DNS queries and providing the records to the CPE in response to the  one or more DNS queries; analyzing one or more of the DNS queries received from the CPE the DNS records supplied to the CPE, and network activity of the CPE (Anderson, para (0018] “caching domain name system (DNS) information on a network : gateway. In embodiments, the network gateway includes a customer premises equipment (CPE) interface, a network interface, a cache for storing domain names and corresponding IP addresses, and a processor coupled to the CPE interface, the network interface, and the : cache, In embodiments, a DNS query is received from-a CPE over the CPE interface. The DNS query includes an unresolved domain name. The processor determines if the unresolved domain name is stored in the cache. If the unresolved domain name is stored in the : cache, the processor obtains an IP address corresponding to the unresolved domain name from the cache, generates a response to the : query that includes the IP address corresponding to the unresolved domain name, and provides the response to the CPE interface for : transmission to the CPE"); generating a preload list based on the analysis and providing the preload list to the CPE, wherein the preload list includes a list of domains(Anderson, para [0047] "The DNS cache may be preloaded by an attached CPE device or external network entity and/or populated with information extracted from DNS messages exchanged between a GPE device and the external IP : network: In an embodiment, the DNS cache is selectively loaded based on a list of frequently accessed domain names generated-by an application program running on. an attached CPE and provided to the gateway") and a time schedule which specifies a particular time for each domain at which the CPE is to provide a DNS preload query to the terminal for the respective domain (Anderson, para [0095,0096] “each entry in the cache is associated with time-out value, and the network gateway device 204 a removes entries from the cache when the time-out value is reached or exceeded. The time-out value is derived from the time to live (TTL) value that is provided for each domain name-IP address : binding in the answer section of a DNS response, as illustrated in FIG. 7D. The TT value typically contains an integer that specifies the : number of seconds that the responding authority guarantees the binding to remain’); receiving by the terminal one or more preload DNS queries from the CPE for one or more of the domains listed in the preload list based on the particular times specified in the time schedule for the respective one or more domains (Anderson, para [0096], where queries are submitted by the gateway to the IP network for resolution) and providing, by the terminal, preload records to the CPE (Anderson, para. 0096, where a CPE queries a domain name located in the DNS cache); in response to the one or more preload DNS queries for storage within a DNS cache of the CPE, and for resolving DNS queries of applications of the CPE (Anderson, para. 0109 “the network gateway device 204a receives one or more responses to the DNS queries transmitted to the IP network in step 810. In an embodiment, the response is formatted in accordance with the example DNS message format 700 of Fig. 7. Where a domain name has been successfully resolved, the network gateway device 204 a extracts the domain name and its corresponding IP address from the DNS response and stores them in the : DNS cache for future use by applications on the computer system"); and  	Anderson does not disclose receiving, by a terminal of a wireless communications network, one or more DNS queries from a customer premise equipment (CPE). However Dillon discloses receiving, by a terminal of a wireless communications network, one or more DNS queries from a customer premise equipment (CPE) (Dillon, para. 0007, discloses at a terminal of a satellite communication system (para [0007] "The present invention addresses the above stated : needs by multicasting of a list of network addresses that are pre-loaded into caches of the terminals (e.g., satellite terminals}.”) 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosed by Anderson, to include satellite terminals, as disclosed by Dillon, because it allows transparent proxying in-a host computer and a satellite terminal (See Dillon -para (0016)} 	In regards to claim 8, the combination of Anderson and Dillon teach the method of claim 1, wherein the receiving of the DNS queries by the terminal comprises: examining contents of each DNS query (Anderson, para. 0018, where a CPE inspects s DNS query to determine an unresolved domain name); identifying a source IP address and domain name contained in the DNS query(Anderson, para. 0007, where the DNS uses a distributed database system to identify addresses queried by devices on the network); and forwarding the DNS query to a DNS server via a wireless network interface of the terminal (Anderson, para[0047]"The network gateway utilizes the DNS cache to resolve DNS queries generated by application programs running on one or more attached CPE devices.").  
 	In regards to claim 9, the combination of Anderson and Dillon teach the method of claim 1, wherein the receiving of DNS records associated with the one or more DNS queries comprises examining contents of each DNS record and (Anderson, para[0083]"the network gateway device 204 a generates a DNS response in accordance with the DNS message format 700 shown in FIG.7A. In such an embodiment, the identification field 702 is populated with the same 16-bit identification field used in the DNS query; however, a “1” is placed in the first bit of the parameter field 704 to indicate that the message is a response rather than a query, and the IP address from the DNS cache is provided as part of a resource record in the answer section 716.. each resource record 770 includes are source domain name 772, which comprises the domain name obtained from the original DNS query, and are source data field 782, which is used to provide the corresponding IP address .As the example DNS message format 700 allows multiple name and address mappings to be provided in a single DNS response, the number of answers field 708 is used to indicated the total number of resource records in the answer section 716")identifying a destination IP address and domain name to IP address mappings contained in the DNS record(Andersen, para. 0007, where the TCP/IP applications identifies addresses[i.e. source/destination] used by the DNS).   	In regards to claim 10, the combination of Anderson and Dillon teach the method of claim 1, wherein the receiving of DNS records associated with the one or more DNS queries comprises providing a copy of each received DNS record to a DNS preload server of the terminal(Anderson, para [0083] to a DNS preload server at the terminal (para [0097] "many network domain name servers provide additional information beyond the IP address associated with a given domain name. Such information includes, but is not limited to, records from the authority section and additional information section of a DNS response... Authority records typically specify the domain name servers that are the authority for a given domain name. Additional information records typically contain resolution information for a domain name server described in the authority records section”).  	 	In regards to claim 11, the combination of Anderson and Dillon teach the method of claim 1, wherein the analyzing step further comprises: generating one or more of statistical data and predictive data regarding DNS usage and time for the CPE(see Dillon, para. 0087, where various statistics are tracked); and 48Attorney Docket No.: P2019-03-05.1_1179.0035.01000tracking an expiration time for each DNS record based, at least in part, on a time to live  parameter in the DNS record(Anderson, para [0096] "each entry In the cache is associated with a time-out value, and the network gateway device 204 a removes entries from the cache when the time-out value is reached or exceeded .The time-out value is derived from the time to live (TTL) value that is provided for each domain name-IP address binding in the answer section of a DNS response, as illustrated in FIG. 7D, The TTL value typically contains an integer that specifies the number of seconds that the responding authority guarantees the binding to remain. By removing the timed-out entries, the network gateway device 204a eliminates potentially invalid bindings and increases cache space for storing newer bindings. Additionally, in accordance with this embodiment, when a CPE device queries a domain name that is located in the DNS cache that is close to timing out, the network gateway device 204 a satisfies the request with information stored in the cache, but also forwards the request to the |P network 206 for resolution in accordance with standard DNS resolution protocols. The network gateway device 204 a then uses the resulting DNS response from the IP network 206 to replace the expiring entry in the DNS cache.").  
 	In regards to claim 12, the combination of Anderson and Dillon teach the method of claim 1, further comprising deriving correlations between domains and time accessed by the CPE, wherein the generation of the preload list is further based on the derived correlations(Anderson, para [0096]; para [0099] "a network gateway, such as the network gateway 204 of FIG. 2, selectively populates an on-board DNS cache based on information provided by an attached CPE, such as the CPE 202 of FIG, 2. More specifically, the CPE executes an application program that generates a list of frequently accessed domain names").  

 	In regards to claim 13, the combination of Anderson and Dillon teach the method of claim 1, further comprising examining a timestamp parameter contained in messages received from the CPE  (Anderson, para. 0095, where time stamps are assigned for each domain name); and determining a time offset between the CPE and the terminal based, in part on the timestamp parameter, wherein the generation of the preload list is further based on the time offset{Anderson, para [0007]; para [0056] “The DNS caching terminal software application does not block while servicing any ONS query. The application maintains a Request Control Block (RCB) for each cache-missed DNS request received. The application forwards the DNS request to the external DNS server and starts polling the sockets for any DNS query or multicast or DNS response instead of blocking until the response is available. These RCBs are maintained in an array of a configurable size. Each RCB has a timestamp (e.g., a Time of Arrival field}, which is the time at which the request has arrived."; para [0057] "To address such cases, before creating a RCB for any cache-missed request, the RCB array is scanned for already existing entry and if found, its timestamp is set to the current system time."; para [0073] "This calculation is performed in the case of local cache insertion; as regards the multicast cache 403, according to one embodiment of the present invention, it is already transmitted as an absolute time. The current system time is converted into Greenwich Mean Time (GMT}').  

 	In regards to claim 15, the combination of Anderson and Dillon teach the method of claim 1, wherein the preload list further includes entries based on data received from a gateway(Anderson, para [0018), where query is received from CPE on gateway device) of the wireless communications network (Dillion, para [0007]; para [0037, multicasting  a list from satellites)).  
	 	
 	In regards to claim 16, Anderson teaches a terminal of a wireless communications network, comprising: a client interface configured to communicate witha customer premise equipment (CPE)(Anderson, para. 0047, where the CPE device queries the DNS); 
a wireless network interface configured to communicate with remote devices over wireless links of the communications network; one or more processors configured to receive DNS queries from the CPE, to receive respective
DNS records corresponding to the one or more DNS queries, and to provide the records to the CPE in response to the one or more of the DNS queries)(Anderson, para. 0018, The present invention provides a system, method and computer program product for caching domain name system (DNS) information on a network gateway. In embodiments, the network gateway includes a customer premises equipment (CPE) interface, a network interface, a cache for storing domain names and corresponding IP addresses, and a processor coupled to the CPE interface, the network interface, and the cache. In embodiments, a DNS query is received from a CPE over the CPE interface. The DNS query includes an unresolved domain name. The processor determines if the unresolved domain name is stored in the cache. If the unresolved domain name is stored in the cache, the processor obtains an IP address corresponding to the unresolved domain name from the cache, generates a response to the query that includes the IP address corresponding to the unresolved domain name, and provides the response to the CPE interface for transmission to the CPE. If the unresolved domain name is not stored in the cache, the processor provides the query to the network interface for transmission to a network for resolution of the query.); 
and wherein the one or more processors are further configured to perform an analysis of DNS queries received from the CPE, the DNS records supplied to the CPE, and network activity of the CPE, wherein the one or more processors are further configured to generate a preload list based on the analysis and to provide the preload list to the CPE)(Anderson, para. 0047, The present invention utilize a system, method and computer program product for caching Domain Name System (DNS) information on a network gateway. In an embodiment, a network gateway maintains a centralized DNS cache that stores domain names and corresponding IP addresses. The network gateway utilizes the DNS cache to resolve DNS queries generated by application programs running on one or more attached CPE devices. In particular, the network gateway intercepts DNS queries directed from the one or more CPE devices to a network and resolves them using information from the DNS cache in a manner that is transparent to the CPE devices and that does not expend CPE resources. The DNS cache may be pre-loaded by an attached CPE device or external network entity and/or populated with information extracted from DNS messages exchanged between a CPE device and the external IP network. In an embodiment, the DNS cache is selectively loaded based on a list of frequently accessed domain names generated by an application program running on an attached CPE and provided to the gateway., wherein the preload list includes a list of domains and a time schedule which specifies a particular time for each domain at which the CPE is to provide a DNS preload query to the terminal for the respective domain(Anderson, para [0018]}, and generate a preload list containing domains and a time schedule at which name resolution should be requested for the domains, wherein the preload list is based, at least in part, on the analysis (para (0047); para [0026}}, wherein the one or more processors are further configured to receive one or more preload DNS queries from the CPE for one or more of the domains listed in the preload list based on the particular times specified in the time schedule for the respective one or more domains, and wherein the one or more processors are further configured to provide preload records to the CPE in response to the one or more preload DNS queries for storage within a DNS cache of the CPE, and for resolving DNS queries of applications of the CPE(Anderson, para [0018]; para {0020}; para [0096]; para {0109], “caching domain name system (DNS) information on a network : gateway. In embodiments, the network gateway includes a customer premises equipment (CPE) interface, a network interface, a cache for : storing domain names and corresponding iP addresses, and a processor coupled to the CPE interface, the network interface, and the : cache, In embodiments, a DNS query is received from a CPE over the CPE interface. The DNS query includes an unresolved domain name. The processor determines if the unresolved domain name is stored in the cache. If the unresolved domain name is stored in the : cache, the processor obtains an IP address corresponding to the unresolved domain name from the cache, generates a response to the : query that includes the IP address corresponding to the unresolved domain name, and provides the response to the CPE interface for : transmission to the CPE";“each entry in the cache is associated with time-out value, and the network gateway device 204 a removes entries from the cache when the time-out value is reached or exceeded. The time-out value is derived from the time to live (TTL) value that is provided for each domain name-IP address binding in the answer section of a DNS response, as illustrated in FIG. 7D. The TTL value typically contains an integer that specifies the number of seconds that the responding authority guarantees the binding to remain’)
 	Anderson does not disclose a wireless network interface configured to communicate with remote devices over wireless links of the communications network; However, Dillon discloses a wireless network interface configured to communicate with remote devices over wireless links of the communications network (Dillion, para [0007], The present invention addresses the above stated needs by multicasting of a list of network addresses that are pre-loaded into caches of the terminals (e.g., satellite terminals). Data associated with access of various network devices (e.g., as domain names) within a network (e.g., the Internet) is collected, for example, from a domain name source (e.g., proxy-cache server, DNS server, etc.). The list is generated, according to one embodiment of the present invention, based on popularity of the domain names. For example, hit count information can be used to determine popularity. A predetermined number of the domain names are selected for multicast to the terminals over, for example, a fixed, low bit rate. Upon receipt of the list, the domain names are loaded into the terminal's cache in advance of any request by a host to access a device (e.g., web server) associated with the pre-loaded domain names.).  	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, as disclosed by Anderson, to include satellite terminals, as disclosed by Dillon, because it allows transparent proxying in a host computer and a satellite terminal (See Dillon-para [0016)) 
 	
 	In regards to claim 18, the combination of Anderson and Dillon teach the  terminal of claim 16, wherein  , as part of the performing of the analysis , the one or more processors are further configured to generate one or more of statistical data and predictive data regarding DNS usage and time for the CPE , and to track an expiration time for each DNS record based, at least in part, on a time to live parameter in the DNS record(Anderson, para [0096] "each entry In the cache is associated with a time-out value, and the network gateway device 204 a removes entries from the cache when the time-out value is reached or exceeded .The time-out value is derived from the time to live (TTL) value that is provided for each domain name-IP address binding in the answer section of a DNS response, as illustrated in FIG. 7D, The TTL value typically contains an integer that specifies the number of seconds that the responding authority guarantees the binding to remain. By removing the timed-out entries, the network gateway device 204a eliminates potentially invalid bindings and increases cache space for storing newer bindings. Additionally, in accordance with this embodiment, when a CPE device queries a domain name that is located in the DNS cache that is close to timing out, the network gateway device 204 a satisfies the request with information stored in the cache, but also forwards the request to the |P network 206 for resolution in accordance with standard DNS resolution protocols. The network gateway device 204 a then uses the resulting DNS response from the IP network 206 to replace the expiring entry in the DNS cache.").  

 	In regards to claim 19, the combination of Anderson and Dillon teach the terminal of claim 16, wherein the one or more processors are further configured to derive correlations between domains and time accessed by the CPE , wherein the generation of the preload list is further based on the derived correlations(Anderson, para [0096]; para [0099] "a network gateway, such as the network gateway 204 of FIG. 2, selectively populates an on-board DNS cache based on information provided by an attached CPE, such as the CPE 202 of FIG, 2. More specifically, the CPE executes an application program that generates a list of frequently accessed domain names"). 
 	In regards to claim 20, the combination of Anderson and Dillon teach the terminal of claim 16, wherein, as part of the receiving of the DNS queries, the one or more processors are further configured to examine contents of each DNS query identify a source IP address and domain name contained in the DNS query and51Attorney Docket No.: P2019-03-05.1_1179.0035.01000 forward the DNS query to a DNS server via the wireless network interface (Anderson, para {0018}; para (0047); para[0093] "where the DNS message is formatted in accordance with the example format 700 of FIG. 7A, the network gateway device 204 a performs this step by examining the answer section 716 to identify any domain name and IP address mappings that may resolve previously-transmitted DNS queries.") 	Dillon further discloses via the wireless network interface (Dillon, para[0007]; para [016]; para {0037} ‘The host 201 may operate in either a one-way satellite system or a two-way Satellite system. In the one-way system, the downstream channel is over the satellite network, while the upstream channel {i.e., return channel) is provided over a terrestrial network (e.g., dial-up modem); however, the two-way system has both upstream and downstream channels over the satellite network. The host 201 couples to a satellite modem 219 via a communications interface 217, which in an exemplary embodiment is a Universal Serial Bus (USB) interface. The transparent proxy services provide transparent routing of HTTP and DNS lookups."). 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, as disclosed by Anderson, to include satellite terminals, as disclosed by Dillon, because it allows transparent proxying in a host computer and a satellite terminal (See Dillon-para [0016))  
 	In regards to claim 21, the combination of Anderson and Dillon teach the terminal of claim 16, wherein the , as part of the receiving of DNS records associated with the one or more DNS queries, the one or more processors are further configured to examine contents of each DNS record identify a destination IP address and domain name to IP address mappings contained in the DNS record (Anderson, para [0083], where a DNS message generated by a gateway device includes an IP address that is provided in the DNS response).


2.) Claims 3 and 17 are rejected under 35 USC 103 over IDS supplied reference, US 20030172183, Anderson in view of US 20040073707, Dillon in further view of US 2011/0058657 A1 to Alegret 

 	In regards to claim 3, the combination of Anderson and Dillon teach the method of claim 1. The combination of Anderson and Dillon do not teach further comprising: receiving, by the terminal, a registration request from the CPE;  creating a context containing a unique client ID for the CPE; and providing a registration acknowledgement containing the client ID to the DNS preload client 	However, Alegret teaches further comprising: receiving, by the terminal, a registration request from the CPE; (Alegret, para. 0025, where an order management module receives a request to register CPE identifier); creating a context containing a unique client ID for the CPE(Alegret, para. 0008, where a customer premise equipment is extracted, wherein the identifier was initially implicitly created); and providing a registration acknowledgement containing the client ID to the DNS preload client (Alegret, para. 0026, where the registered CPE identifier signifies[i.e. acknowledges] to the auto discovery system that the CPE is authorized).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Anderson and Dillon with the teaching of Alegret because a user would have been motivated to provide identifying information to the CPE, taught by Anderson, in order to allow customers access to content for an extended period of time(see Alegret, para. 0005) 	In regards to claim 17, the combination of Anderson and Dillon teach the terminal of claim 16, wherein   	The combination of Anderson and Dillon do not teach the one or more processors are further configured to receive a registration request to from the CPE, to (Alegret, para. 0025, where an order management module receives a request to register CPE identifier) create a context containing a unique client ID for the CPE(Alegret, para. 0008, where a customer premise equipment is extracted, wherein the identifier was initially implicitly created), and to provide a registration acknowledgement containing the client ID to the CPE (Alegret, para. 0026, where the registered CPE identifier signifies[i.e. acknowledges] to the auto discovery system that the CPE is authorized).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Anderson and Dillon with the teaching of Alegret because a user would have been motivated to provide identifying information to the CPE, taught by Anderson, in order to allow customers access to content for an extended period of time(see Alegret, para. 0005).
3.) Claim 4 is rejected under 35 U.S.C. 103 as being obvious over US 20120297087, Anderson in view of US 20110058657, Dillon in further view of US2005/0259645 A1 to Chen et al. (hereinafter 'Chen’).
 	In regards to claim 4, the combination of Anderson and Dillon teach the method of claim 1. The combination of Anderson and Dillon do not teach further comprising: monitoring the network activity of the CPE; and detecting a new IP address assignment for the CPE, wherein the step of analyzing the network activity of the CPE includes analyzing the network activity of the CPE using the new IP address 	However, Chen teaches further comprising: monitoring the network activity of the CPE; and detecting a new IP address assignment for the CPE, wherein the step of analyzing the network activity of the CPE includes analyzing the network activity of the CPE using the new IP address (Chen, para [0081] "a quarantine may comprise various steps to thwart an attack in progress and to prevent additional attacks. By way of illustration and not as a limitation, the subscriber assigned the quarantined source IP address may be notified to determine whether the subscriber is initiating the attack willingly: or if the subscriber's CPE has been captured by an attacker. Alternatively or additionally, the quarantined IP address may be precluded from making requests to the DNS cache server for a period of time. Alternatively or additionally, the CPE associated with the quarantined IP address may be assigned a new IP address and the new IP address may be monitored to determine if attacks continue").  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as disclosed by Anderson as modified by Dillon, to include monitoring, as disclosed by Chen, because it allows monitoring of domain name requests(see Chen, para. 0024).  4.) Claim 5 is rejected under 35 U.S.C. 103 as being obvious over US 20120297087, Anderson in view of US 20110058657, Dillon in further view of US 20120297087, Humble

 	In regards to claim 5, the combination of Anderson and Dillion teach the method of claim 1. The combination of Anderson and Dillon do not teach further comprising receiving a health report from the CPE at predetermined intervals, wherein the health report indicates, in part, a status of the CPE 	However, Humble teaches further comprising receiving a health report from the CPE at predetermined intervals, wherein the health report indicates, in part, a status of the CPE(Humble, para. 0006, where CPE devices periodically send messages indicating status[i.e. health] information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Anderson and Dillon with the teaching of Humble because a user would have been motivated to provide status information regarding the CPE, taught by Anderson, in order to provide requisite management maintenance functions, taught by Humble(Humble, para. 0005) 	
5.) Claim 6 is rejected under 35 U.S.C. 103 as being obvious over US 20120297087, Anderson in view of US 20110058657, Dillon and further in view of US 20120297087, Humble and in further view of US2005/0259645 A1 to Chen et al. (hereinafter 'Chen’) 
 	In regards to claim 6, the combination of Anderson, Dillon, and Humble teach the method of claim 5,  	The combination of Anderson, Dillon, and Humble do not teach wherein the health report includes identification of one or more of installed applications and active applications of the CPE.  	However, Chen teaches wherein the health report includes identification of one or more of installed applications and active applications of the CPE. (Chen, para. 0007, 0081, where a CPE associated with a quarantined IP address is monitored attacks occurs[i.e. from malicious applications installed]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as disclosed by the combination of Anderson, Dillon and Humble, to include monitoring, as disclosed by Chen, because it allows monitoring of domain name requests(see Chen, para. 0024).  



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434